Case: 19-1828    Document: 57     Page: 1    Filed: 11/13/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC,
                    Appellant
             ______________________

                        2019-1828
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 15/179,765.
                   ______________________

                Decided: November 13, 2020
                  ______________________

     KATHRYN SCHLECKSER KAYALI, Williams & Connolly
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by ANDREW V. TRASK; TIMUR ENGIN, Google Inc.,
 Mountain View, CA.

    DANIEL KAZHDAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 appellee Andrei Iancu. Also represented by MICHAEL S.
 FORMAN, THOMAS W. KRAUSE, FARHEENA YASMEEN
 RASHEED.
                 ______________________

    Before TARANTO, CHEN, and STOLL, Circuit Judges.
 CHEN, Circuit Judge.
     Google Technology Holdings LLC (Google) appeals the
 decision of the Patent Trial and Appeal Board (Board)
 sustaining the examiner’s final rejection of claims 1–9, 11,
Case: 19-1828    Document: 57      Page: 2    Filed: 11/13/2020




2                    IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC




 14–17, 19, and 20 of U.S. Patent Application No.
 15/179,765 (’765 application) under pre-AIA 35 U.S.C. §
 103. 1 Because we conclude that Google has forfeited its
 arguments put forth on appeal, we affirm.
                        BACKGROUND
     The ’765 application relates to “distributed caching for
 video-on-demand systems, and in particular to a method
 and apparatus for transferring content within such video-
 on-demand systems.” J.A. 51. The application describes a
 three-level system that includes (i) a complete content li-
 brary stored at a remote, master server referred to as a
 video server office (VSO), (ii) several smaller, partial-con-
 tent libraries at local servers referred to as video home of-
 fices (VHOs), and (iii) individual users at set-top boxes
 (STBs). See id. at 44–45, 51–53. Different VHOs will store
 at least some different content so that when a particular
 VHO local to an STB lacks certain requested content, the
 system may stream that requested content from either a
 different VHO or the VSO. See id. at 54. The proposed
 invention presents a solution for determining how to
 stream content to STBs and where to store said content
 among the content servers, be it at one or more of the VHOs
 or at the VSO. See id. at 54–55.
      Claim 1 describes a method of responding to requests
 to stream content to STBs from various content servers,
 i.e., VHOs and the VSO, based on the relative costs of the
 network impact of fetching the content from the various
 servers, which have the requested content. Claim 2 de-
 pends from claim 1 and further describes determining at
 which particular server/s to store the content depending on
 “a network penalty.”



     1   All references to § 103 throughout the opinion refer
 to the pre-AIA version because the application’s priority
 date is before March 16, 2013.
Case: 19-1828    Document: 57     Page: 3    Filed: 11/13/2020




 IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC                      3



     Claims 1 and 2 of the ’765 application are representa-
 tive. They recite in relevant part:
     1. A method comprising:
    receiving, by a processing apparatus at a first con-
    tent source, a request for content;
    in response to receiving the request, determining
    that the content is not available from the first con-
    tent source;
    in response to determining that the content is not
    available from the first content source, determin-
    ing that a second content source cost associated
    with retrieving the content from a second content
    source is less than a third content source cost asso-
    ciated with retrieving the content from a third con-
    tent source, wherein the second content source cost
    is determined based on a network impact to fetch
    the content from the second content source to the
    first content source, . . .
    2. The method of claim 1, further comprising:
    determining that there is not sufficient memory to
    cache the content at the first content source; and
    selecting one or more items to evict from a cache at
    the first content source to make available sufficient
    memory for the content, wherein the selection of the
    items to evict minimizes a network penalty associ-
    ated with the eviction of the items, wherein the net-
    work penalty is based on sizes of the content and the
    items, and numbers of requests expected to be re-
    ceived for the content and the items.
 ’765 application at claims 1 and 2 (emphases added).
Case: 19-1828     Document: 57      Page: 4    Filed: 11/13/2020




4                    IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC




     The examiner rejected the claims under § 103. 2 J.A.
 115, 155. The examiner determined that claim 1 would
 have been obvious in view of Costa 3 and Scholl 4 and claim
 2 would have been obvious in view of Costa, Scholl, Alle-
 grezza 5, and Ryu. 6 J.A. 157, 161. The examiner found that
 Costa discloses all limitations of claim 1 except one, and
 Scholl discloses this remaining limitation, i.e., determina-
 tion of the content route. J.A. 158, 195. The examiner also
 explained that Allegrezza and Ryu disclose the additional
 limitations in claim 2, because Allegrezza teaches caching
 content and minimizing a network penalty based on the
 number of requests expected to be received for the content
 and the items and Ryu teaches minimizing a network pen-
 alty based on the size of the content and the items. J.A.
 162.
      Google appealed this final rejection to the Board. As to
 claim 1, Google contended that “the cited references do not
 teach or suggest [most of the claim limitations].” J.A. 206
 (referencing almost the entire third and fourth paragraphs
 of claim 1). Largely quoting the claim language and refer-
 ences, Google suggested that Costa teaches only “randomly
 distributing a first set of videos for storage, distributing a
 second set of videos to all of the central offices for storage
 locally, and distributing a third set of videos to a particular
 central office based on at least one demographic of view-
 ers,” id. at 208, and Scholl teaches only a “determination
 according to some rules,” id. at 210 (internal quotation
 marks omitted). Google similarly averred that the cited



     2    The claims were also initially rejected for double
 patenting, but that rejection was resolved with Google’s fil-
 ing of a terminal disclaimer. See J.A. 156.
     3    U.S. Patent Application Publication 2004/0143850.
     4    U.S. Patent No. 8,023,319.
     5    U.S. Patent Application Publication 2004/0103437.
     6    U.S. Patent No. 8,087,056.
Case: 19-1828     Document: 57      Page: 5     Filed: 11/13/2020




 IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC                         5



 references did not teach the limitations of claim 2. Id. at
 211. Again, relying on block quotes from the claim lan-
 guage and the references, Google asserted that Allegrezza
 merely teaches the storage of a content file through com-
 parison to a demand threshold, id. at 212, and Ryu “merely
 mentions classifying stored content into high-capacity and
 low-capacity content,” id. at 213.
     The Board affirmed the examiner’s obviousness rejec-
 tions. The Board interpreted Google’s arguments for claim
 1 as suggesting that Costa and Scholl do not teach “distrib-
 uting content based on ‘costs’ which are ‘based on a net-
 work impact.’” J.A. 7 (quoting claim 1). The Board was
 unpersuaded, finding the examiner’s broad reading of
 “costs,” as disclosed by Costa and Scholl, to be entirely con-
 sistent with the application’s specification. Id. at 8–10.
 Utilizing the broadest reasonable interpretation standard,
 the Board explained that “costs” “based on a network im-
 pact” encompassed costs “in terms of load, storage space,
 time/latency, predicted traffic (i.e., amount of data trans-
 mitted over time), or monetary costs.” Id. at 10 (citing the
 application’s written description). The Board, agreeing
 with the examiner, then found that Costa teaches costs
 based on “redundancy, distance, or congestion,” and Scholl
 teaches “costs based on proximity, time, and/or number of
 nodes,” id. at 9, and therefore, the “combination of Costa
 and Scholl teaches or suggests the method of distributed
 content management and fetching recited in claim 1,” id.
 Of note, the Board explained that “[Google] ha[d] not cited
 to a definition of ‘costs’ or ‘network impact’ in the [s]pecifi-
 cation that would preclude the [e]xaminer’s broader read-
 ing.” Id. at 10.
     The Board then assessed Google’s arguments for claim
 2, and again, agreed with the examiner. The Board con-
 cluded that the collective teachings of the combination of
 Costa, Scholl, Allegrezza, and Ryu disclose all the limita-
 tions of claim 2. J.A. 11–12. The Board summarized
 Google’s arguments as unpersuasive inasmuch as they
Case: 19-1828     Document: 57     Page: 6    Filed: 11/13/2020




6                    IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC




 suggested only “the shortcomings in the teachings of Alle-
 grezza and Ryu individually,” because the examiner “re-
 lie[d] on a properly made combination of [all the
 references].” Id. at 11. Particularly, the Board explained
 that “[Google’s] response to the [e]xaminer’s findings in
 this regard [we]re conclusory, fail[ed] to specifically ad-
 dress the [e]xaminer’s findings . . . , and [we]re thus unper-
 suasive.” Id. at 12. The Board concluded that Google failed
 to rebut the collective teachings and suggestions of the ap-
 plied references. Id. Of consequence, the Board did not put
 forth any explicit construction of the term “network pen-
 alty” in its decision, nor did Google argue for one. Id. at
 10–13.
    Google appeals to our court from the Board’s decision.
 We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A)
 and 35 U.S.C. § 141(a).
                         DISCUSSION
     As an initial matter, we recognize that our court’s opin-
 ions have not always been precise when discussing the doc-
 trines of waiver and forfeiture. The court seemingly has
 used the terms interchangeably at times. Compare In re
 Watts, 354 F.3d 1362, 1368 (Fed. Cir. 2004) (“Because the
 appellant failed to argue his current interpretation of the
 prior art below . . . we hold that appellant has waived [this
 argument].”), and In re Baxter Int’l, Inc., 678 F.3d 1357,
 1362 (Fed. Cir. 2012) (“We agree with the PTO that Baxter
 waived its arguments regarding the [means for] limitation
 in claim 30 by failing to timely raise them before the
 Board.”), with Nuvo Pharms. (Ireland) Designated Activity
 Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368, 1378 (Fed. Cir.
 2019) (concluding that “Nuvo’s argument was not raised
 below and thus is forfeited” and citing in support of this
 proposition TVIIM, LLC v. McAfee, Inc., 851 F.3d 1356,
 1363 (Fed. Cir. 2017), which utilized the term “waiver”).
     It is well established that “[w]aiver is different from
 forfeiture.” United States v. Olano, 507 U.S. 725, 733
Case: 19-1828     Document: 57     Page: 7    Filed: 11/13/2020




 IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC                       7



 (1993). 7 “Whereas forfeiture is the failure to make the
 timely assertion of a right, waiver is the ‘intentional relin-
 quishment or abandonment of a known right.’” Id. (quoting
 Johnson v. Zerbst, 304 U.S. 458, 464 (1938)) (additional ci-
 tations omitted). The two scenarios can have different con-
 sequences for challenges raised on appeal, id. at 733–34,
 and for that reason, it is worth attending to which label is
 the right one in a particular case.
     By and large, in reviewing this court’s precedent, it is
 evident that the court mainly uses the term “waiver” when
 applying the doctrine of “forfeiture.” 8 The parties in the
 case at hand, understandably, have done just the same.
 Specifically, the Patent Office contends that “Google never
 made [its claim construction lexicography] arguments to
 the Board, so it waived them.” Appellee’s Br. at 18. We
 interpret the Patent Office to be arguing that Google’s




     7   We are reminded of this passage from Justice
 Scalia in Freytag v. Commissioner:
     The Court uses the term “waive” instead of “for-
     feit.” The two are really not the same, although our
     cases have so often used them interchangeably that
     it may be too late to introduce precision.
 501 U.S. 868, 894 n.2 (1991) (Scalia, J., concurring in part
 and concurring in judgment) (citation omitted). Two years
 after this observation from Justice Scalia, in an opinion in
 which he joined, the Supreme Court elucidated that this
 distinction is of some import. See Olano, 507 U.S. at 733
 (discussing the differing consequences that attach to
 waiver and forfeiture and citing Justice Scalia’s footnote
 from Freytag).
     8    Though previous cases may have used the term
 “waiver” instead of “forfeiture,” their holdings are good law
 for a case, like this one, involving the issue of forfeiture.
Case: 19-1828     Document: 57      Page: 8    Filed: 11/13/2020




8                    IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC




 failure to raise its lexicography arguments, inadvertent or
 not, compels a finding of forfeiture. We agree.
     On appeal, Google posits the following: “[T]he Board
 err[ed] when it construed the claim terms ‘cost associated
 with retrieving the content’ and ‘network penalty’ in con-
 tradiction to their explicit definitions in the specification.”
 Appellant’s Br. at 2. More specifically, Google argues that
 “cost” in claim 1 is “the cost of the path . . . defined by the
 bottleneck link in that path, which is the link that takes
 the longest to transfer item I,” id. at 39 (internal quotation
 marks omitted) (citing paragraph 67 of the written descrip-
 tion), and “network penalty” in claim 2 is a specific formula
 based on the size of the content and items, expected re-
 quests for the content and items, and fetch cost for the con-
 tent and items, see id. at 42 (quoting paragraphs 79–81 of
 the written description). Therefore, Google argues, be-
 cause the Board relied on the incorrect constructions of
 these two terms, the Board’s decision upholding the rejec-
 tions was incorrect.
     Meritorious or not, Google never presented these argu-
 ments to the Board. And therein lies the problem. Because
 Google failed to present these claim construction argu-
 ments to the Board, Google forfeited both arguments. We
 have regularly stated and applied the important principle
 that a position not presented in the tribunal under review
 will not be considered on appeal in the absence of excep-
 tional circumstances. See, e.g., Nuvo Pharm., 923 F.3d at
 1378; Golden Bridge Tech., Inc. v. Nokia, Inc., 527 F.3d
1318, 1323 (Fed. Cir. 2008). We see no exceptional circum-
 stances justifying a departure from that principle here.
     Google presents two main reasons as to why this court
 should exercise its discretion to hear its forfeited argu-
 ments on appeal: (1) the Board in its decision sua sponte
 construed the term “cost” and thus, because it “passed
 upon” on the issue, Google is not barred from appealing
 that construction; and (2) the issue of the construction of
Case: 19-1828    Document: 57      Page: 9    Filed: 11/13/2020




 IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC                      9



 “network penalty” is one of law fully briefed (now) and con-
 sistent with Google’s position before the Board. We are un-
 persuaded.
     In support of its first contention, Google cites United
 States v. Williams for the “traditional rule” that “permit[s]
 review of an issue not pressed so long as it has been passed
 upon.” Appellant’s Reply Br. at 3 (citing United States v.
 Williams, 504 U.S. 36, 41 (1992)). We agree with this
 premise. Yet even though review may be “permit[ted],”
 Williams, 504 U.S. at 41 (emphasis added), the ultimate
 decision about whether to hear a claim when it was not
 raised before the lower tribunal is one that remains within
 the discretion of the appellate court, see id. at 44–45 (ex-
 plaining that the decision to undertake review of an issue
 not pressed by the appellant below is a “permissible exer-
 cise of [the court’s] discretion”).
     In this instance, we decline to hear Google’s new argu-
 ments as to the construction of “cost.” Google has not pro-
 vided any reasonable explanation as to why it never argued
 to the examiner during the iterative examination process
 or later to the Board for a particular construction of the
 term “cost,”—an argument that is now the linchpin to its
 claims’ patentability. Accord Watts, 354 F.3d at 1368
 (“Watts has shown no reason why we should excuse his fail-
 ure to raise this argument before the Board.”). Allowing
 Google to press, on appeal, a specific claim construction
 that it did not present to the Board deprives the Board, an
 expert body, of its important role in reviewing the rejection
 of patent applications. See id. at 1367. Moreover, Google
 has not explained how the Board’s understanding of “cost”
 altered the theory underlying the examiner’s rejection or
 otherwise was a surprising, unexpected departure.
     Google cites Conoco, Inc. v. Energy & Environmental
 International, L.C., 460 F.3d 1349 (Fed. Cir. 2006), as an
 example of our court reviewing a district court’s sua sponte
 claim construction. But nothing in that opinion contradicts
Case: 19-1828    Document: 57     Page: 10    Filed: 11/13/2020




 10                  IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC




 the Supreme Court’s articulation of the “passed upon” doc-
 trine as permissive, discretionary, and context-driven.
 Whatever other differences there may be, the context of an
 infringement determination after a bench trial is quite dif-
 ferent from the context of a Board unpatentability determi-
 nation after examination—the latter context is iterative.
 Once an examiner has made a prima facie case for rejecting
 the application claims, the applicant is provided with an
 opportunity to submit any saving claim construction it be-
 lieves may be grounds for reversing the rejection both to
 the examiner and potentially again, to the Board. The bur-
 den lies with the applicant to present this argument in the
 initial instances. An applicant who does not take those op-
 portunities and is then further disappointed by a Board
 claim construction should be encouraged to avoid waste of
 appellate resources and instead take the intra-PTO route
 of filing new or amended claims (perhaps through a contin-
 uation application) containing language that makes the de-
 sired scope clear, thereby serving the goal of facial clarity
 of patent claims.
     In sum: we are, as an appellate court, charged in this
 instance with reviewing the Board’s conclusions. “The very
 word ‘review’ presupposes that a litigant's arguments have
 been raised and considered in the tribunal of first instance.
 To abandon that principle is to encourage the practice of
 ‘sandbagging’: suggesting or permitting, for strategic rea-
 sons, that the [lower tribunal] pursue a certain course, and
 later—if the outcome is unfavorable—claiming that the
 course followed was reversible error.” Freytag, 501 U.S. at
 895 (Scalia, J., concurring in part and concurring in judg-
 ment). We decline to entertain Google’s effort here, for it
 would only encourage litigants to engage in more of this
 type of behavior.
     As to Google’s second argument, that its construction
 of “network penalty” on appeal is consistent with its argu-
 ments below, we disagree. Put frankly, Google’s argu-
 ments before the Board were hardly more than a pastiche
Case: 19-1828    Document: 57     Page: 11   Filed: 11/13/2020




 IN RE: GOOGLE TECHNOLOGY HOLDINGS LLC                    11



 of block quotes from the claims and references. See J.A.
 211–13. Even under the most generous of readings,
 Google’s arguments below did not suggest any definition of
 “network penalty,” let alone the highly particularized defi-
 nition it presents on appeal. Consistent with the aforemen-
 tioned reasoning for Google’s claim 1 arguments, we
 conclude that Google forfeited its claim 2 argument as to
 the construction of “network penalty” because Google failed
 to raise this argument in proceedings before the Board. In
 the absence of exceptional circumstances, we decline to ad-
 dress the merits of Google’s proposed claim constructions.
                        CONCLUSION
     We have considered Google’s remaining arguments and
 find them unpersuasive. For the reasons stated, we affirm
 the Board’s decision upholding the rejection of claims 1–9,
 11, 14–17, 19, and 20 of the ’765 application.
                        AFFIRMED